DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-12 in the reply filed on 07SEPT2021 is acknowledged. Claims 13-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
Fig. 1 #15. Please do not remove the part number, but instead add it to the specification without adding new matter.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5,7,12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KUJAWA (US 20100059415).
Regarding claim 1, KUJAWA teaches a froth flotation apparatus (title, Figs.) including a system comprising a cleaning unit (Fig. 1 # 2) capable of receiving oil impregnated sand (par. [0001]) including:
a chamber (vessel interior) having an impeller (Fig. 1 #21), said impeller capable of agitating the oil impregnated sand in a base of the cleaning unit;
an aperture (Annotated Fig. 1) in the base of the cleaning unit capable of discharging the treated sand; and
an oil outlet (Annotated Fig. 1) adjacent to a top of the cleaning unit capable of discharging the separated oil.
Regarding claim 2, KUJAWA teaches an inlet (Annotated Fig. 1; Fig. 1 #3).

Annotated Fig. 1

    PNG
    media_image1.png
    1376
    1128
    media_image1.png
    Greyscale

Regarding claim 3, KUJAWA teaches the cleaning unit includes an oil trap (Fig. 1 #5), in which is located the oil outlet;

wherein the oil trap is capable of trapping separated oil entering the weir so as to prevent the oil from returning to the chamber.
Regarding claim 4, KUJAWA teaches the weir includes a conical shaped plate having an aperture at the peak of the conical shaped plate for receiving the separated oil (Fig. 1).
Regarding claim 5, KUJAWA teaches an inlet (Annotated Fig. 1; Fig. 1 #3) and an outlet (Fig. 1 #26).
Regarding claim 7, KUJAWA teaches the inlet (Annotated Fig. 1) includes an eductor (Fig. 1 #22).
Regarding claim 12, KUJAWA teaches the chamber is elongate and arranged vertically (Fig. 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6,8,9-10 are rejected under 35 U.S.C. 103 as being unpatentable over KUJAWA (US 20100059415) in view of CHEN (CN 205412788).
Regarding claims 6,8, KUJAWA does not teach a heater. However, CHEN teaches a similar device including a heating agitating unit for kitchen garbage water oil separating (title, Figs. see translation) including e.g. heating coils, which improve the separation efficiency of oil water and debris (P3/L2).
Further note that placement of the heating element is an obvious engineering design choice that one having ordinary skill in the art can easily make.
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine/modify the device of KUJAWA with a heating 
Regarding claim 9, KUJAWA does not teach the base of the cleaning unit includes an inclined surface. However, CHEN teaches a similar device including a heating agitating unit for kitchen garbage water oil separating (title, Figs. see translation) including a base having an inclined surface (Fig. 1 #2) or cone, which one having ordinary skill in the art would recognize as a conventional cone bottom for a tank that allows material to flow easily toward the outlet at the bottom.
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine/modify the device of KUJAWA with a cone base of CHEN in order to allow material to flow easily toward the outlet at the bottom as is known in the art. The references are combinable, because they are in the same technological environment of oil separations. See MPEP 2141 III (A) and (G).
Regarding claim 10, KUJAWA teaches a paddle of the impeller is shaped to rotate proximate to the inclined surface (Fig. 1).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over KUJAWA (US 20100059415) in view of PALMER (US 20050194322).
Regarding claim 11, KUJAWA does not teach a cage. However, PALMER teaches an apparatus for separating solids from drilling slurry (title, Figs.) including a cage or frame for transporting the separation apparatus to remote work sites (par. [0072]).

Telephonic Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM A ROYCE whose telephone number is (571)270-0352.  The examiner can normally be reached on M-F 8-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICKIE KIM can be reached on (571)272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


LIAM A. ROYCE
Primary Examiner
Art Unit 1777



/Liam Royce/Examiner, Art Unit 1777